AlmoND, Judge,
dissenting.
In the American. Express case, which the majority seeks to distinguish from the instant case, although the imported merchandise is exactly the same and the issues are the same, it was said:
The appellant [United States] insists the article of importation should be considered as specifically mentioned in paragraph 356, under the language, “and all other cutting tnives and blades used in power or hand machines.”
Such language does not constitute a specific or eo nomine designation of the articles of importation here. In, the first place, the evidence shows that these articles are more than knives and perform other essential processes in the making of beet sugar besides the mere cutting of the beets used.. But, aside from that, it can not be held that such general language as “all other cutting knives and blades used in power or hand machines” should be considered as a special provision for and supplanting such specific language as that of paragraph 1504: “Machinery for use in the manufacture of sugar * * * whether in whole or in parts, including repair parts.”
This part of the court’s opinion indicates that two reasons were given for holding that sugar beet slicers were not to be classified as “other cutting knives and blades used in power or hand machines.” I think both reasons still persuasive today. I would follow the American Express case.
First, I do not see how a provision for “Knives and cutting blades for power or hand machines” is that much more specific than a provision calling for “other cutting knives and blades used in power or hand machines.” Secondly, even if the provisions are different, the “more than” doctrine would still apply. The same sugar beet slicers were considered more than knives and cutting blades in 1925, and I think properly so. Not all that cuts is a knife.
I would reverse the judgment below.